Title: From James Madison to George Washington, 27 June 1788
From: Madison, James
To: Washington, George


Dear SirRichmd. June 27. 1788
The Convention came to a final adjournment to day. The inclosed is a copy of their act of ratification with the yeas & nays. A variety of amendments have been since recommended; several of them highly objectionable; but which could not be parried. The Minority are to sign an address this evening which is announced to be of a peace-making complexion. Having not seen it I can give no opinion of my own. I wish it may not have a further object. Mr. H——y declared previous to the final question that altho’ he should submit as a quiet citizen, he should seize the first moment that offered for shaking off the yoke in a Constitutional way. I suspect the plan will be to engage ⅔ of the Legislatures in the task of undoing the work; or to get a Congress appointed in the first instance that will commit suicide on their own Authority. Yrs. most affetly. & respectfy
Js. Madison Jr
